Case 1:18-cr-00676-JSR Document 105 Filed 02/26/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

oe ee eee x
UNITED STATES OF AMERICA, :
18-cr-676-1 {JSR)
Vv.
FINDINGS OF FACT AND
MAHAMADOU JABBI, : CONCLUSIONS OF LAW
Defendant. :
oe ee ee x

JED 8. RAKOFF, U.S.D.d.

On October 28, 2020, the United States Probation Office
(“Probation”) submitted to the Court a petition for violation of
supervised release, alleging that on or about October 24, 2020 in
the Bronx, supervisee Mahamadou Jabbi violated the conditions of
his supervised release by possessing a loaded Bersa .380 firearm
in violation of New York state law. Jabbi was arrested on October
24, 2020 on state charges relating to the same alleged firearm
possession. On December 23, 2020, pursuant to an arrest warrant
issued by this Court, Jabbi was transferred to federal custody.
He was arraigned on the alleged violations of supervised release
on January 6, 2021, and he denied them. The Court scheduled an
evidentiary hearing.

On January 29, 2021, counsel for the Government and counsel
for Jabbi convened a joint telephone conference pursuant to the
Court’s Individual Rules. The parties sought leave to proceed
without an evidentiary hearing. The Government proposed to submit

a letter attaching exhibits that would, in the Government's view,

 
Case 1:18-cr-00676-JSR Document 105 Filed 02/26/21 Page 2 of 6

discharge the Government’s obligation to prove the alleged
violations. Defense counsel consented to this proposed approach
and indicated that the defense would submit no evidence. The Court
granted the parties’ application to proceed in this fashion. On
February 2, 2021, the Government submitted a letter, attaching
three exhibits. The defense did not object to or contest the
authenticity of the Government’s exhibits and has submitted
neither evidence nor argument in opposition.
Findings of Fact

On January 23, 2019, Jabbi pled guiity to passport fraud and
wrongful delivery of a passport, in violation of Sections 1542 and
1544, respectively, of Title 18 of the United States Code. On May
8, 2019, the Court imposed a sentence principally consisting of
time served and two years’ supervised release. Judgment, ECF No.
69, at 2-3. One condition of Jabbi’s supervised release is the
mandatory condition that he “not commit another federal, state or
local crime.” Id. at 4.

Probation alleges that Jabbi committed four violations of
supervised release on or about October 24, 2020, in the Bronx.
Specifically, Probation alleges that at around 2:27 a.m. on that
date Jabbi possessed a loaded, unregistered, .380 Bersa firearm,
in violation of New York Penal Law (“NYPL”) §§ 265.03(01) (B),

265-B(02), 265-B(01) & 265.01(B) (01).

 
Case 1:18-cr-00676-JSR Document 105 Filed 02/26/21 Page 3 of 6

The Government submitted three exhibits to substantiate these
allegations. Exhibit A, produced to the Court in native format,
contains body camera footage. At the beginning of the recording,
the viewer hears a man {later revealed to be Jabbi), who is seated
in the rear of a car. An NYPD officer is standing by the rear
driver’s-side door of the car. This exchange takes place:

NYPD Officer: “Step out of the car. What do you got on
you, brother?”

Jabbi: “A weapon.”

NYPD Officer: “What kind of weapon?”

Jabbi: “A gun.”

NYPD Officer: “You got it on you? All right. Do me a
favor. Don’t move. Just step out of the car. I
appreciate the honesty, all right, brother? We’ re gonna
work it all out. What’s your first name, brother?”
[Jabbi exits the vehicle. ]

Jabbi: “Mahamadou.”

NYPD Officer: “OK. Where’s the gun?”

Passenger: “It’s on my waist.”

NYPD Officer: “Don’t reach, all right? Turn around.
Right here.”

[The officer takes the gun from the passenger’s
waistband and places it on the rear seat inside the
vehicle.}

NYPD Officer: “What’s your last name?”

Jabbi: “Jabbi.”

NYPD Officer: “All right, Jabbi.”

 
Case 1:18-cr-00676-JSR Document 105 Filed 02/26/21 Page 4 of 6

The NYPD officers on the scene then arrested Jabbi. Exhibit B is
a still photograph, excerpted from the body camera, of the firearm
on the seat. Exhibit C is an NYPD property invoice, signed by
NYPD officers and dated October 24, 2020. The voucher indicates
that the officers obtained from Jabbi a black, .380 caliber Bersa
pistol, with 1 cartridge in the chamber and 4 cartridges in a
magazine. The voucher also states that there was no “active
license” for the firearm.

Based on this evidence, the Court finds by a preponderance of
the evidence that on or about October 24, 2020 in the Bronx, Jabbi
possessed a loaded .380 Bersa pistol.

Conclusions of Law

 

Probation alleges that by possessing the loaded Bersa pistol,
Jabbi violated four New York statutes.

The Court begins with the simplest charges. The third and
fourth specifications charge Jabbi with violating NYPL
§§ 265-B(01) & 265.01-B(01), which prohibit criminal possession of
a firearm and criminal possession of a weapon in the fourth degree,
respectively. A person commits both criminal possession of a
firearm and criminal possession of a weapon in the fourth degree
when he or she unlawfully “possesses any firearm,” NYPL $$ 265-
B(O1) & 265.01-B(01). There is no evidence that Jabbi has a valid
defense to these charges, such as a license. Cf. NYPL §

265,20(03). Because Jabbi possessed a firearm in the Bronx on

—4-

 
Case 1:18-cr-00676-JSR Document 105 Filed 02/26/21 Page 5 of 6

October 24, 2020, he committed criminal possession of a firearm
and criminal possession of a weapon in the fourth degree. And by
violating New York state law, he also violated the conditions of
his supervised release.

The second specification charges Jabbi with a violation of
NYPL § 265.01-B(02), which provides:

A person is guilty of criminal possession of a firearm

when he or she: .. . (2) lawfully possesses a firearm

prior to [a particular date] subject to the registration

requirements of subdivision sixteen-a of section 400.00

of this chapter and knowingly fails to register such

firearm pursuant to such subdivision.
Probation contends that Jabbi violated this statute “in that Jabbi
possessed a firearm in which it was not registered [sic].” The
Government offers no elaboration on this point. However, this
statute proscribes failure to register only those firearms which
were, at one time, lawfully possessed. No record evidence
indicates that Jabbi ever lawfully possessed this firearm.
Therefore, the Government has not Carried its burden on the second
specification.

Finally, the first specification charges Jabbi with a
violation of NYPL § 265.03(01) (B), which provides:

A person is guilty of criminal possession of a weapon in

the second degree when: (1) with intent to use the same

unlawfully against another, such person:

(b) possesses a loaded firearm 7

As noted, the Court finds that Jabbi possessed a loaded firearm on

October 24, 2020. However, the Government points to no evidence

 
Case 1:18-cr-00676-JSR Document 105 Filed 02/26/21 Page 6 of 6

that would tend to show why Jabbi possessed that loaded firearm.
indeed, the Government’s letter does not mention mens rea; it
simply states that based on the exhibits, “the Court has ample
evidence to conclude that the defendant committed the state crime
of firearm possession during his supervised release and should so
find.” Gov’t Ltr., ECF No. 104.

The New York legislature chose to incorporate a mens rea
element in § 265.03(01B), and the Court cannot conclude by a
preponderance of the evidence that Jabbi intended to use the pistol
unlawfully against another. For example, Jabbi might have carried
the gun for self-defense, or he might have intended to sell it, or
he might have been a gun courier for someone else who intended to
use the firearm unlawfully. The Court concludes that the
Government has not carried its burden on the first specification.

Because the Court finds that the Government has failed to
carry its burden on the first and second specifications, those
charges are dismissed, Because the Court finds that the Government
has carried its burden on the third and fourth specifications, a

sentencing hearing will be held on Monday, March 8, 2021, at 9:00

 

a.m.
SO ORDERED.
Dated: New York, NY \) y
February 26, 2021 JED. RAKOFEFW.S.D.d.

 
